                                         Exhibit 10.1(j)

 
SUPPLEMENT NO. 1 dated as of April 3, 2007 (this “Supplement”), to the
Collateral Agreement dated as of September 20, 2006 (the “Collateral
Agreement”), among BERRY PLASTICS HOLDING CORPORATION (the “Issuer”), each
subsidiary of the Issuer identified herein as a party (each, a “Subsidiary
Party”) and WELLS FARGO BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).
 
A.  Reference is made to (i) the Indenture dated as of September 20, 2006 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Indenture”), by and between BPC Acquisition Corp. and Wells Fargo Bank,
National Association, as trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture dated as of September 20, 2006 by and among the Issuer,
BPC Acquisition Corp., the Guarantors named therein and the Trustee and (ii) the
Purchase Agreement dated as of September 15, 2006 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Purchase
Agreement”), among BPC Acquisition Corp., the several parties named in Schedule
I thereto (the “Initial Purchasers”) and, upon the consummation of the merger on
the date of the Collateral Agreement, the Issuer (formerly BPC Holding
Corporation) and the Subsidiary Parties thereto.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture and the Collateral
Agreement referred to therein.
 
C.  The Pledgors have entered into the Collateral Agreement in order to induce
the Trustee to enter into the Indenture and the Initial Purchasers to purchase
the Notes. Section 7.16 of the Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Parties under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. Each of
the undersigned Subsidiaries (each, a “New Subsidiary” and collectively the “New
Subsidiaries”) are executing this Supplement in accordance with the requirements
of the Indenture to each become a Subsidiary Party under the Collateral
Agreement as consideration for credit previously extended to the Issuer.
 
Accordingly, the Collateral Agent and each New Subsidiary agree as follows:
 
In accordance with Section 7.16 of the Collateral Agreement, each New Subsidiary
by its signature below becomes a Subsidiary Party and a Pledgor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and each New Subsidiary hereby (a)
agrees to all the terms and provisions of the Collateral Agreement applicable to
it as a Subsidiary Party and a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct, in all material respects, on and as of the date
hereof. In furtherance of the foregoing, each New Subsidiary, as security for
the payment and performance in full of the Obligations (as defined in the
Collateral Agreement), does hereby create and grant to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and Lien on all of
each New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the
 


--------------------------------------------------------------------------------



Collateral Agreement) of each New Subsidiary. Each reference to a “Subsidiary
Party” or a “Pledgor” in the Collateral Agreement shall be deemed to include
each New Subsidiary. The Collateral Agreement is hereby incorporated herein by
reference.
 
Each New Subsidiary represents and warrants to the Collateral Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract. This Supplement shall become effective when (a) the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of each New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof.
 
Each New Subsidiary hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Article 9 Collateral of each New Subsidiary as of the date hereof, (b)
set forth on Schedule II attached hereto is a true and correct schedule of all
the Pledged Securities of each New Subsidiary and (c) set forth under its
signature hereto is the true and correct legal name of each New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
 
Except as expressly supplemented hereby, the Collateral Agreement shall remain
in full force and effect.
 
THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
In the event any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Collateral Agreement shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
All communications and notices hereunder shall be in writing and given as
provided in Section 7.01 of the Collateral Agreement.
 
Each New Subsidiary agrees to reimburse the Collateral Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Collateral
Agent.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
 

 
 




--------------------------------------------------------------------------------





 THE NEW GUARANTORS:
 
COVALENCE SPECIALTY ADHESIVES LLC


By: Berry Plastics Holding Corporation,
its sole member and manager


By: ____________________________________
Name:
Title:


Legal Name: Covalence Specialty Adhesives LLC


Jurisdiction of Formation: Delaware


Location of Chief Executive Office:


1 Crossroads Drive
Building A, 3rd Floor
Bedminster, New Jersey 07921




COVALENCE SPECIALTY COATINGS LLC


By: Berry Plastics Holding Corporation,
its sole member and manager


By: ____________________________________
Name:
Title:


Legal Name: Covalence Specialty Coatings LLC


Jurisdiction of Formation: Delaware


Location of Chief Executive Office:


1 Crossroads Drive
Building A, 3rd Floor
Bedminster, New Jersey 07921





 
 




--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as Collateral Agent




By:  ________________________________
Name:
Title:


 